Citation Nr: 1218316	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to March 5, 2009.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD, since March 5, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969 and from October 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2009, the RO issued a rating decision granting an increased evaluation of 70 percent for PTSD, effective from March 5, 2009.  Consequently, the Board has recharacterized the issue on appeal as: (1) entitlement to an initial evaluation in excess of 50 percent for PTSD, prior to March 5, 2009; and (2) entitlement to an evaluation in excess of 70 percent for PTSD, since March 5, 2009. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).


FINDING OF FACT

In a December 2011 letter, prior to the promulgation of a Board decision, the Veteran's representative indicated that the Veteran no longer wished to pursue his appeal seeking increased evaluation for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of all issues involved in the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn all issues involved in this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review any issue involved in the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed without prejudice.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


